                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MISSOURI

 SHELIA REDICK,

                        Plaintiff,

 v.                                                     Case No. _________________

 CANYON CREEK APARTMENTS, LLC

                        Defendant.

                                     NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Canyon Creek Apartments, LLC (hereinafter

“Canyon Creek” or “Defendant”) pursuant to 28 U.S.C. §§ 1331, 1332, 1441 and 1446, hereby

removes the above-captioned action to this Court from the Circuit Court of Jackson County,

Missouri. As grounds for removal, Defendant states:

       1.      On March 19, 2020, Plaintiff commenced a civil action in the Circuit Court of

Jackson County, Missouri, styled: Shelia Redick v. Canyon Creek Apartments, LLC, Case No.

2016-CV09601. A copy of the petition filed in state court is attached hereto as Exhibit A. Copies

of all other process, pleadings, and orders on file in the state court are attached hereto as Exhibit

B.

       2.      Plaintiff’s Petition is brought pursuant to the Americans with Disabilities Act, 42

U.S.C. § 12101, et seq. (hereinafter the “ADA”) the Federal Fair Housing Act, 42 U.S.C. 3601, et

seq. (hereinafter the “FHA”), as well as the Missouri Human Rights Act, Mo. Rev. Stat § 213.010,

et seq. (hereinafter the “MHRA”).

       3.      Defendant was served with a copy of the Summons and Petition on June 10, 2020.




            Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 1 of 6
        4.      This matter is timely removed under 28 U.S.C. § 1446(b), which requires the

removing party to file the notice of removal within thirty (30) days of service of the summons and

petition.

        5.      28 U.S.C. § 1441(a) provides for removal of “any civil action in a State court of

which the district courts of the United States have original jurisdiction.” Pursuant to the federal

question statute, 28 U.S.C. § 1331, federal district courts “shall have original jurisdiction of all

civil actions arising under the Constitution, laws, or treaties of the United States.” Federal

jurisdiction exists in this case because Plaintiff’s Petition alleges claims under both the ADA and

the FHA, which are both claims “arising under the…laws…of the United States.” This Court also

has Supplemental Jurisdiction over Plaintiff’s remaining state law claims pursuant to 28 U.S.C. §

1367.

        6.      Additionally, pursuant to the federal diversity statute, 28 U.S.C. § 1332(a), the

federal district courts “have original jurisdiction of all civil actions where the matter in controversy

exceeds the sum or value of $75,000, exclusive of interest and costs, and is between . . . citizens

of different States.” Here, both elements of federal diversity jurisdiction are satisfied.

        7.      Although Defendant denies all liability in this case, the claims alleged by Plaintiff

put more than $75,000.00 in controversy. Plaintiff sees compensatory damages for emotional pain

and suffering, mental anguish, as well as punitive damages. In fact, if Plaintiff prevails in any

fashion on her MHRA, ADA or FHA claims, Plaintiff’s attorney’s fees alone could satisfy the

diversity requirement. See e.g. Walsh v. City of Kansas City, Missouri., 481 S.W.3d 97 (Mo. App.

2016) (awarding prevailing party’s attorney’s fees of $346,500.00 where only $524.00 of actual

damages were awarded); see also 42 U.S.C. § 12205; 24 C.F.R. § 180.705. This is more than

sufficient to satisfy the jurisdictional threshold of Section 1332(a).




                                         2
             Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 2 of 6
       8.      The parties in this case are also completely diverse:

               a.      As alleged in the Petition, Plaintiff is a resident and citizen of the State of

                       Missouri.

               b.      Defendant is a limited liability company and its citizenship for diversity

                       purposes is determined by the citizenship of its members. Little Otters of

                       Love, LLC v. Rosenberg, 724 Fed. App’x 498, 501 (8th Cir. 2018) (“For

                       purposes of establishing diversity, a limited liability company’s citizenship

                       is the citizenship of each of its members.” (citing OnePoint Solutions, LLC.

                       v. Borchert, 486 F.3d 342, 346 (8th Cir. 2007))). The sole member of

                       Defendant is Robert Imhoff, who is a citizen of the State of California.

               c.      Because Plaintiff is a citizen of Missouri and Defendant is a citizen of

                       California, complete diversity exists in this case.

       9.      In light of the foregoing, the Court has original jurisdiction over this case under

Section 1331 and 1332(a) and the matter is removable under Sections 1441 and 1446. Removal

to this Court is not prohibited under Section 1441(b)(2) because no Defendant is a citizen of the

State of Missouri. The requirements of Section 1446 are satisfied because this Notice of Removal

is timely filed, and all Defendants who have been served have joined in this removal.

       10.     In accordance with Section 1446(a), copies of the record and proceedings in the

state court action—including all process, pleadings and orders—are attached to this Notice of

Removal.

       11.     In accordance with Section 1446(d), Defendant will promptly serve written notice

of removal to Plaintiff’s and Defendant’s attorneys of record in the state court action and file with

the state court a copy of this Notice of Removal.




                                        3
            Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 3 of 6
        12.     In accordance with Section 1441(a), Defendant has removed this case to the

Western Division of this Court and designates Kansas City as the place of trial. Defendant requests

a trial by jury on all issues so triable.

        13.     By this Notice of Removal, Defendant does not waive any affirmative defense that

it may possess. Defendant does not concede that Plaintiff has stated any viable claim for relief

against it, and Defendant denies any and all liability in this action.

        WHEREFORE, Defendant Canyon Creek Apartments, LLC file this Notice of Removal

and requests that the Court assume full jurisdiction over the claims asserted in this action under 28

U.S.C. §§ 1331, 1332, 1441 and 1446.




                                       4
           Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 4 of 6
                           Respectfully submitted,


                           THE PORTO LAW FIRM


                           By:    /s/ Nicholas J. Porto           .
                           Nicholas J. Porto      MO #56938
                           1600 Baltimore, Suite 200A
                           Kansas City, Missouri 64108
                           Telephone:     816.463.2311
                           Facsimile:     816.463.9567
                           nporto@portolaw.com
                           Attorneys for Defendant
                           Canyon Creek Apartments, LLC

                           -and-


                           SHANK & MOORE, LLC

                           By:    /s/ Stephen J. Moore            .
                           Stephen J. Moore       MO #59080
                           1968 Shawnee Mission Pkwy, Suite 100
                           Mission Woods, Kansas 66205
                           Telephone:     816.471.0909
                           Facsimile:     816.471.3888
                           sjm@shankmoore.com
                           Attorneys for Defendant
                           Canyon Creek Apartments, LLC




                            5
Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 5 of 6
                                CERTIFICATE OF SERVICE
        The undersigned attorney hereby certifies that the foregoing document was served this 7th
day of July, 2020 via United States mail and electronic mail to the following counsel of record:


                                     Karon D. Ramsey
                                     Wells & Ramsey
                                     1115 East 65th Street
                                     Kansas City, Missouri 64131
                                     Counsel for Plaintiff


                                     Nicholas J. Porto
                                     Attorney for Defendant




                                      6
          Case 4:20-cv-00538-HFS Document 1 Filed 07/07/20 Page 6 of 6
